Citation Nr: 9910960	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  97-05 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Entitlement to service connection for residuals of shell 
fragment wounds to the legs, with knee disability.

Entitlement to a compensable evaluation for residuals of a 
shell fragment wound of the left foot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


REMAND

The veteran served on active duty from March 1943 to May 
1946.  He is the recipient of a Purple Heart and combat 
infantryman badge.

An initial claim for service connection was received from the 
veteran in September 1995 in which he indicated that he had 
incurred multiple shell fragment wounds to both legs, with 
residual knee problems.

Service medical records show that the veteran received 
treatment in March 1945 for shell fragment wounds to the left 
foot, involving the 2nd and 3rd toes.  A report of a physical 
examination for discharge from service in May 1946 noted a 
history of a shell fragment wound of the left foot in March 
1945, and the veteran's record of discharge again noted 
"wounds" received in March 1945.

In a rating in December 1995, the regional office granted 
service connection for residuals of shell fragment wounds to 
the left foot, 2nd and 3rd toes, evaluated as 0 percent 
disabling.

On a Department of Veterans Affairs (VA) examination for 
scars in October 1997, the veteran's service-connected 
disability of residuals of shell fragment wounds to the left 
foot, 2nd and 3rd toes, was not mentioned.  The veteran 
provided a history that he was wounded by shrapnel in both 
legs around the knees in 1943.  Physical examination related 
specifically to any scars or skin changes around the legs or 
knees.  It was indicated that there was 3 or 4 very small, 
very superficial, slightly darkened areas on the right leg 
lateral to the knee, oval in shape, less than 1-centimeter in 
size.  The examination did not contain any X-rays of the legs 
around the knees, or any color photographs.  The diagnosis 
was old shrapnel wound to the legs, right greater than left.

On a special examination of the veteran's feet, again, the 
veteran's shell fragment wounds to the left foot, 2nd and 3rd 
toes, was not mentioned.  The veteran complained of numbness 
in both feet.  Physical examination showed decreased 
sensation in the feet, without any mention of any residuals 
of the shell fragment wounds to the toes.  The diagnosis was 
paresthesia in both feet.  Again, no X-rays or color 
photographs were appended.

The VA examination in October 1997 is insufficient to 
determine the nature and extent of any residuals relating to 
the shell fragment wound to the left foot, 2nd and 3rd toes.  
Specifically, no history of such injury was mentioned, and 
there were no complaints, findings, or symptoms indicated, 
either positive or negative, as to such injury.  In addition, 
color photographs of the feet, and X-rays of the feet, were 
not taken.

As to the question of service connection for residuals of 
shell fragment wounds to the legs, there is a diagnosis of 
old shrapnel wounds to the legs, although it is not clear as 
to whether such diagnosis relates to the superficial slightly 
darkened areas on the right leg, and only the right leg.  
Since no X-rays or color photographs were taken, the nature 
of any disability is unclear.  It must be noted that the 
service medical records, as opposed to the veteran's history 
on the examination in October 1997, failed to indicate the 
presence of any shrapnel wounds of the legs, although the 
veteran's representative has cited the provisions of 
38 U.S.C.A. § 1154(b) (1998) as being applicable.

Because the VA examination in October 1997 is inadequate for 
rating purposes, and raises certain questions relating to the 
issue of service connection, the case is hereby REMANDED to 
the regional office for the following action:

1.  The regional office should make 
arrangements for a VA examination of the 
veteran to determine the nature and 
extent of his service-connected 
disability of shell fragment wounds of 
the left foot, 2nd and 3rd toes.  In 
addition, the examination should also 
determine the nature and extent of any 
disability, if present, relating to 
claimed shell fragment wounds to the 
legs, including the knees.  All clinical 
tests that are deemed necessary should be 
conducted.  The examination should 
include color photographs of the 
veteran's feet and legs, as well as 
X-rays of the legs and feet to determine 
whether there are any retained foreign 
bodies or other disabilities associated 
with shell fragment wounds.  The examiner 
should express an opinion concerning 
whether there are any residual scars, or 
other disabilities, related to the shell 
fragment wounds of the left foot, 2nd and 
3rd toes, including whether there is any 
pain, weakness, limitation of motion, or 
limitation of function of affected 
joints.  The examiner should also express 
an opinion concerning whether there are 
any residuals of the claimed shell 
fragment wounds of the legs around the 
knee, identifying such residuals, and 
supporting an opinion for such 
relationship, if any.  The claims folder 
should be made available to the examiner 
prior to and during the examination of 
the veteran.

2.  The RO should then reevaluate the 
veteran's claim with appropriate 
consideration of 38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(d) (1998).

3.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, both the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and afforded 
the appropriate opportunity to respond 
thereto.

No action is required of the veteran unless and until he 
receives further notice.  The 

purpose of this REMAND is to procure clarifying data.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate determination warranted in this case.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals


